Case 5:19-cv-01724-GEKP Document17 Filed 07/27/21 Page i1of1

IN THE UNIFED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID LAFANTANO, :
Petitioner : CIVEL ACTION
¥.

MARRIOSA LAMAS et al., : No. 19-1724
Respondents :

ORDER

AND NOW, this AE day of July, 2021, upon careful and independent consideration of pro
se Petitioner David Lafantano’s Petition for Writ of Habeas Corpus (Doc. No. 1), Respondents’
Response in Opposition (Doc. No. 9), Magistrate Judge Marilyn Heffley’s Report and
Recommendation (Doc. No. 11}, Mr. Lafantano’s Objections to the Report and Recommendation
(Doc, Nos. 12, 14), and the state court record, it is ORDERED that:

|. The Report and Recommendation is APPROVED and ADOPTED IN PART AND

MODIFIED IN PART.
2. The petition for Writ of Habeas Corpus is DISMISSED with prejudice.
3. There is no probable cause to issue a certificate of appealability.

4. The Clerk of the Court shail mark this case CLOSED, including for statistical purposes.

BY T COURT:
E . PRATTER
NITED STATES DISTRICT JUDGE

 

 
